DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP S49-2437).
In respect to claims 1, 5, and 9, Shibata et al. disclose a machine for processing sheets for binding to form a book comprising: a first receiver (endless belts 2, 3) to receive a main sheet “a”; a second receiver (roller 10) to receive an auxiliary sheet “C”; a disposer 13 to dispose an adhesive strip “d” (and additional disposer 13’ for additional strip “d’”, to couple the main sheet “a” and auxiliary sheet “C” (0003; Figs. 1-2); and an adjuster 7/8 to adjust the relative position between the main sheet and auxiliary sheet via the gutter size (distance l, misidentified in text as t) (Fig. 7); the adjuster 7 regulates the distance from the main sheet “a” to the auxiliary sheet “C”, and thus regulates the gutter size.
Shibata et al. inherently disclose that the first and second receiver are connected via a processor, as they are run via motor 22 and a sensor 20 times the cuts to form them into individual pages, an what Shibata et al. call an “automated process” (0003; Figs. 1-2).  Shibata et al. does not disclose, however, that the adjuster is a motor controlled via the processor.  This would be obvious however as providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  It is noted that Shibata et al. do not disclose that the adjustment is “based on the position of the main sheet in the book”, however, this is functional limitation, and the structure taught by Shibata et al. is capable of this function.   In respect to claim 9, a method claim, no method of adjusting in this fashion is explicitly disclosed.  Only a method of “providing” an adjuster, which is capable of the function, and thus rejected for the same reasons as claim 1.
In respect to claims 2-4, they are drawn to functions of the adjuster, while not disclosed by Shibata et al., are functionally capable via the structure taught by Shibata et al. 
In respect to claims 6-7 and 13-15, Shibata et al. teach that both the main sheet “a” and auxiliary sheet “C” are provided in continuous strips wherein both and the adhesive strip are all cut via a cutting blade 19.
In respect to claim 8, Shibata et al. does not teach a release collector that collects a release liner from the adhesive strips, however, general release liners and collects and broadly claimed are extensively known in the art (e.g USPC 156/719).  No particular delaminating structure is claimed, and providing a “release collector” would be obvious.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing a release liner on adhesive would in a roll to selectively protect adhesive until use and also providing a roll for the delaminated liner.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (JP S49-2437) in view of Ishikawa et al. (US 9,440,479).
Shibata et al. disclose a structure capable of the functionality claimed as detailed above, but does not disclose the method wherein the adjuster adjusts the gutter size and/or width of the auxiliary sheet based on a number of sheets in the book and the thickness of the main sheets in the book, however, Ishikawa et al. teach a very similar book sheet processing wherein the book also contains a main sheet, auxiliary sheet, and adhesive strip (Fig. 1A).  Furthermore, the gutter size or the width of the auxiliary sheet, are based on the location of the main page in the book (Figs. 1B-1C).  These dimensions are calculated via number of sheets to be bound and sheet thickness (Col. 3, 14-41).  It would have been obvious to provide the automated adjuster which is capable of altering the gutter size and/or auxillary sheet width taught in Shibata et al. to alter based on the parameters disclosed in view of Ishikawa et al. to allow the sheet to have adequate spacing/gutters to lie flat (Col. 3, 14-41).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637